Citation Nr: 1014022	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  05-20 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to service connection for a low back disability, 
claimed as secondary to a service-connected left ankle 
disability.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. McPhaull, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
April 1983 to November 1985.  This matter is before the Board 
of Veterans Appeals (Board) on appeal from a July 2004 rating 
decision by the Chicago RO.  In August 2007 a Travel Board 
hearing was held before the undersigned; a transcript of the 
hearing is associated with the Veteran's claims file.  In 
July 2008, the Board sought an advisory medical opinion from 
Veterans Health Administration (VHA).  In January 2009, this 
matter was remanded for further development, to include de 
novo review.  In March 2010, the Board received additional 
evidence from the Veteran without a waiver of RO initial 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if any action on his part is required.


REMAND

Because all action ordered in the Board's January 2009 Remand 
was not completed, this matter must again be remanded.  See 
Stegall v. West, 11 Vet. App. 268 (1998)(a remand by the 
Board confers on the appellant, as a matter of law, the right 
to compliance with the remand orders).  

The Veteran contends his current back disability is related 
to his service-connected left ankle disability.  

When the case was previously before the Board, it was noted 
that pertinent records were outstanding.  The Board's remand 
stipulated that the Veteran was to identify all providers of 
treatment or evaluation he received for low back disability 
since his discharge from service, and to provide releases for 
records of any private evaluation or treatment he received 
during such time; the RO was to secure copies of the complete 
records from all sources identified, specifically including 
the records pertaining to the Veteran's noted back surgeries 
in 1996 and 1999.  Furthermore, if he filed any 
insurance/Workman's compensation claims pertaining to low 
back disability, he was to provide identifying information 
and releases for pertinent records of such.  In conjunction 
with these requests the Veteran was to be advised of the 
provisions of 38 C.F.R. § 3.158(a).  The Board noted that the 
information sought was essential.

An April 2009 letter from the RO asked the Veteran to 
identify his treatment providers, and to provide releases for 
records from the identified sources (and information and 
releases pertaining to records of any insurance/Workman's 
compensation claims.  Pointedly, he was not advised of the 
provisions of 38 C.F.R. § 3.158(a), i.e., the consequences of 
a failure to respond.  

In an April 2009 statement, the Veteran stated that he 
attempted to contact the hospital where he had MRIs and X-
rays done prior to his surgery.  He provided release forms 
for records of "1993 - 1995" treatment at Advocate Trinity 
Hospital and "1994 - 1997" Humana Health Insurance records.  
He did not identify all sources of treatment he received for 
his low back; specifically did not identify where and when he 
underwent the back surgeries in 1996 (or provide records 
pertaining to such surgeries); and did not indicate whether 
or not he filed (or was awarded) Workman's Compensation or 
insurance claims with respect to his low back.  In a May 2009 
statement he indicated that he was referred to Dr. Gettleman 
at Ingalls Hospital (and was found to have a disk problem); 
the record does not reveal an attempt to secure records 
pertaining to such evaluation.  As was noted previously, the 
medical evidence outstanding is critical; the Veteran has (to 
date) not adequately co-operated with VA attempts to secure 
such evidence.  Because he was not previously advised 
adequately of the consequences to a failure to co-operate, 
processing his claim/appeal under 38 C.F.R. § 3.158(a) at 
this time would be premature.  

The Veteran is advised that where evidence requested in 
connection with an original claim is not furnished within one 
year after the date of the request, the claim will be 
considered abandoned, and that after the expiration of one 
year, further action will not be taken unless a new claim is 
received.  38 C.F.R. § 3.158(a).
Additionally, as was noted above, the Veteran has submitted 
additional evidence without a waiver of RO consideration.  As 
the case is being remanded anyway, the RO will have 
opportunity to consider the additional evidence in the first 
instance.  See Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 
2003).  

Accordingly, the case is REMANDED for the following:

1.  The RO must ask the Veteran to 
identify (by a chronological listing) the 
providers of all evaluations and/or 
treatment he received for his back since 
his discharge from active duty.  This must 
specifically include the 
providers/facilities of his low back 
surgeries (which are noted in the current 
record to have taken place in 1996 and 
1999).  He must provide releases for VA to 
secure the records from each (and every) 
provider identified (to specifically 
include Dr. Gettleman/Ingalls Hospital, 
which are already identified.  

The RO must also ask the Veteran to 
specifically indicate whether or not he 
sought/was awarded Workman's Compensation 
for his back disability or filed a claim 
for/was awarded insurance benefits (for 
back injury), and to provide releases for 
records of any such awards (and the 
medical records considered in connection 
with any such claims.  

In conjunction with this development he 
must be reminded of the provisions of 
38 C.F.R. § 3.158(a).  

The RO should secure complete records from 
all sources identified.  If any records 
sought are not received pursuant to the 
RO's request after the Veteran provides 
releases, he must be so advised, and 
advised further that ultimately it is his 
responsibility to ensure that the records 
are received.  If the records are 
unavailable, the reason should be noted 
for the record.

(2)  The RO must provide the Veteran the 
time specified by regulation for response, 
if any additional evidence received 
suggests further development (e.g., 
identifies further outstanding records, or 
suggests a nexus examination is 
necessary), the RO should arrange for such 
development.  Then the RO should 
readjudicate the Veteran's claim (with 
application of 38 C.F.R. § 3.158(a), if 
indicated).  If it remains denied, the RO 
should issue an appropriate SSOC, and 
afford the Veteran the opportunity to 
respond.  The case should then be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

